--------------------------------------------------------------------------------

EXHIBIT 10.13


2003 EQUITY INCENTIVE PLAN
 
MEDIWARE INFORMATION SYSTEMS, INC.
 
STOCK OPTION AGREEMENT
 
THIS AGREEMENT, made as of the Grant Date set forth below, by and between
Mediware Information Systems, Inc., a New York corporation having its principal
place of business at the address set forth below (hereinafter called the
“Company”), and the individual whose name and address appear below on the first
page of this Agreement (hereinafter called “Optionee”).


WHEREAS, the terms and conditions of the Options (the "Options") granted to
Optionee and evidenced by this Agreement are as follows:



 
Name of Optionee:
 
Grant Date:
                         
Address of Optionee:
 
Type of Option:
                             
Number of Option Shares:
             
Expiration Date:
             
Exercise Price Per Share:
                                     
Vesting Date Provisions:
             
Vesting
Schedule
Shares
Becoming
Exercisable

 
 
Company Address:  11711 W. 79th Street, Lenexa, KS 66214

1

--------------------------------------------------------------------------------



WHEREAS, Optionee is an employee of the Company; and


WHEREAS, as an incentive for the Optionee and as compensation and a benefit to
him or her for serving as an employee, the Company has offered to issue, and the
Optionee has agreed to accept, options to purchase shares of common stock of the
Company pursuant to the Mediware Information Systems, Inc. 2003 Equity Incentive
Plan (the “Plan”).


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto hereby agree
as follows:


1.    Grant of Options. Pursuant to and subject in all respects to the
provisions of the Plan, the Company -hereby grants to the Optionee, under the
terms and conditions set forth in this Agreement and the Plan, as of the Grant
Date, Options to purchase the aggregate number of shares of common stock, par
value $.10 per share, of the Company (“Common Stock”) set forth above on the
first page of this Agreement subject to adjustment in accordance herewith (which
shares are hereinafter called “Option Shares”). The Option Shares may be
purchased by exercising the Options in accordance with the terms of this
Agreement, at the exercise price per share set forth on the first page of this
Agreement, which price is not less than 100% of the Fair Market Value of a share
of Common Stock on the date of grant. Terms defined in the Plan shall have the
same meaning in this Agreement unless the context requires otherwise.


2.    Vesting of Options. The Options shall vest as set forth on the first page
of this Agreement. The Options shall remain exercisable until the “Expiration
Date” set forth on the first page of this Agreement unless earlier terminated as
provided herein.
The Options and exercisability of the Options shall be subject in all respects
to the terms and conditions set forth in this Agreement, all other terms and
conditions of the Plan and any rules, regulations or other determinations of the
Compensation Committee of the Board of Directors (the “Committee”). Unless
specifically indicated on the first page of this Agreement, it is not intended
that the Options shall be incentive stock options for the purposes of the
Internal Revenue Code of 1986, as amended (the "Code").
If a Change of Control, as described in Section 9.6 of the Plan occurs, all
Options shall become fully vested and fully exercisable immediately upon the
occurrence of the Change of Control.


3.    Transferability. Subject to the exceptions noted in Section 6.6 of the
Plan, no Option shall be transferable other than by will or the laws of descent
and distribution.


4.    Exercisable only during Employment; Death; Disability. During the lifetime
of Optionee, the Options shall be exercisable only by such Optionee (or his or
her court-appointed legal representative) subject to the terms of the Plan.


5.    Confidential Information; Forfeiture;.
(a)    The Optionee hereby acknowledges and agrees that any limitations and
restrictions relating to the Optionee’s receipt and use of any confidential
information under any other agreement between the Optionee and the Company shall
be incorporated into this Agreement, and any unexercised Options shall be
forfeited immediately upon a breach of such undertaking as determined reasonably
by the Committee and set forth in a notice given to the Optionee and Company,
any such determination to be final and binding on all parties.


(b)    Any unexercised Options that have been awarded to the Optionee shall be
terminated if the Committee determines that the Optionee’s employment has been
terminated for Cause, as stated in Section 9.4 of the Plan.


(c)    Optionee acknowledges and agrees that the Restrictive Covenants (as
defined below) are reasonable and necessary for the protection of the Company’s
business interests. Nothing contained herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it including equitable
relief and the recovery of any damages.


(d)    If any court of competent jurisdiction shall at any time deem any term of
this Agreement or any provision or provisions of any covenant, undertaking or
agreement on the part of the Optionee contained in this Section 5, or
incorporated by reference herein, (“Restrictive Covenants”) too lengthy or too
restrictive or the territory too extensive, the other terms and provisions of
Section 5 shall nevertheless stand, the restrictive periods shall be deemed to
be the longest periods permissible by law under the circumstances, the other
restrictive provisions and conditions shall be the most protective to the
Company as may be permissible under law in the circumstances, and the territory
in which activities are restricted shall be deemed to comprise the largest
territory permissible by law under the circumstances. The court in each case
shall reduce the Restrictive Covenants, time period, territory and/or other
restrictions or provisions to the maximum permissible duration or size or
reasonable restriction.

2

--------------------------------------------------------------------------------





6.    No Rights as a Shareholder. Optionee shall have no rights as a shareholder
with respect to any Shares covered by this Agreement until Optionee becomes the
holder of record of such Shares, and Optionee shall not be entitled to any
dividends or distributions or other rights in respect of such Shares for which
the record date is prior to the date on which Optionee shall have become the
holder of record thereof.


7.    Adjustment in Option Shares; Change of Control. Optionee shall be entitled
to appropriate adjustments to the number of Option Shares and/or their Exercise
Price, as determined by the Committee in accordance with Section 9.1 of the
Plan, in order to preserve the benefits or potential benefits intended to be
made under this Agreement in the event of any stock dividend, extraordinary cash
dividend, reclassification, recapitalization, reorganization, split-up,
spin-off, combination, exchange of shares, warrants or rights offering to
purchase Shares, or other corporate event (including mergers or consolidations).


8.    Exercise. The exercise of an Option must be by written notice to the
Company at its principal place of business which must state the election to
exercise the Option, the number of shares for which the Option is being
exercised and such other representations and agreements as to the Optionee's
investment intent with respect to such shares as may be required pursuant to
Article VII of the Plan. The written notice must be signed by the Optionee and
must be delivered in person, by certified or registered mail, return receipt
requested, or by confirmed facsimile transmission, to the Chief Financial
Officer or other authorized representative of the Company, prior to the
termination of the Option, accompanied by full payment of the exercise price for
the number of shares being purchased. The Option Shares to be purchased upon
each exercise of any Option shall be paid for in full at the time of such
exercise, such payment to be made (i) cash, (ii) check, (iii) promissory note,
(iv) the tendering, by either actual delivery or by attestation, of those shares
of Stock, having a Fair Market Value as of the day of exercise equal to the
aggregate exercise price, or (v) through a special sale and remittance procedure
pursuant to which the Optionee shall concurrently provide irrevocable written
instructions as provided in Section 7.3 of the Plan.


9.    Compliance with Laws and Regulations. The grant and exercise of the
Options, and the Company’s obligation to sell and deliver stock hereunder, are
subject to such approvals by any regulatory or governmental agency as may be
required and shall comply with all relevant provisions of applicable Federal and
state laws, rules and regulations, including, without limita-tion, the
Securities Act of 1933, as amended (the "Securities Act"), the Securities
Exchange Act of 1934, as amended, state securities laws, the rules and
regulations promul-gated thereunder, and the require-ments of any stock exchange
or of any quotation association or organization upon which the Option Shares may
then be listed or quoted, and shall be further subject to the approval of
counsel for the Company with respect to such compliance. The Company may imprint
any legends on the Option Shares restricting their subsequent sale or transfer
that may be required by state or Federal law.


Unless the Option Shares shall be duly registered under the Securities Act and
registered, qualified or authorized under applicable state securities law, the
Optionee, by accepting these Options, represents and warrants for himself and
any other person or persons properly exercising these Options that any and all
shares purchased hereunder shall be acquired for investment and not with the
intention to sell or distribute such shares and agrees to deliver to the
Company, upon request, a written representation that the shares being purchased
are being acquired for investment and not with a present intention of sale or
with a view to distribution, and a consent that the certificate representing
such shares be endorsed to indicate such representation. The Company shall not
be liable in the event it is unable to issue or sell shares of Common Stock or
other securities to the Optionee if such issuance or sale would be unlawful, nor
shall the Company be liable if the issuance or sale of shares of Common Stock or
other securities to an Optionee is subsequently invalidated.


So long as is required, in the opinion of the Company’s general counsel, to
avoid adverse tax, legal or accounting consequences to the Company, Optionee may
not exercise an Option through the tendering, by either actual delivery or by
attestation, of whole Shares unless the Committee specifically authorized such a
transaction in the applicable Agreement.

3

--------------------------------------------------------------------------------



10.   Withholding. Option shall be required to pay the Company at the time of
exercise of a Nonqualified Option, such amount as the Company deems necessary to
satisfy the Company’s obligation to withhold federal or state income or other
taxes incurred by reason of the exercise or the transfer of Shares thereupon.
Optionee my satisfy such withholding requirements by having the Company withhold
from the number of Shares otherwise issuable upon exercise of the Option that
number of shares having an aggregate Fair Market Value on the date of exercise
equal to the minimum amount required by law to be withheld or such other amount
that may not be exceeded in the opinion of the Independent Auditor, to avoid
adverse financial accounting results.


11.   Employment Rights. Nothing contained in the Plan or in this Option
Agreement shall confer upon the Optionee any right to be employed by, or to be
continued in the employ of, the Company or of any of its subsidiaries or
interfere in any way with the right of the Company or any subsidiary by whom
such person may be employed to terminate his employment at any time.


12.   Notice of Disposition. If these Options shall be incentive stock options
the following shall apply: Optionee or his estate or legal representative shall
immediately notify the Company in the event of any disposition of any kind by
him of Option Shares acquired pursuant to these Options. If the disposition
shall be a “disqualifying” disposition within the meaning of Section 422 of the
Code, the Optionee or his estate or legal representation shall immediately pay
any federal, state or local taxes owing by reason of the exercise or disposition
and provide proof of payment to the Company.


13.   Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally (including by courier or
overnight carrier), or sent by facsimile transmission, or by certified or
registered first class mail, postage prepaid. Any such notice shall be deemed
given when so delivered personally; or if sent by facsimile transmission, when
transmitted; or, if mailed, forty-eight (48) hours after the date of deposit in
the mail, as follows:



 
(i)
if to the Company, to Chief Financial Officer, Mediware Information Systems,
Inc., 11711 W. 79th Street, Lenexa, KS 66214, telecopier (913) 307-1166 and




 
(ii)
if to the Optionee, to the address set forth on the first page of this
Agreement.



14.   Interpretation of this Agreement. Any dispute regarding the interpretation
of this Agreement shall be resolved in accordance with the Plan and may be
submitted by the Optionee or by the Company forthwith to the Committee for
resolution, which shall review such dispute at the time of the next regular
meeting of the Board or such Committee, or earlier at the Committee’s
discretion. The decision of the Committee, as the case may be, with regard to
such dispute shall be final and binding upon the Company and upon the Optionee.


15.   Successors and Assigns. This Agreement shall be binding on all successors
and permitted assigns as provided in the Plan.


16.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Kansas, without giving effect to the
principles of conflicts of law.


17.   Amendments. No provision of this Agreement shall be modified, amended,
extended or waived except in writing signed by the parties hereto or as
otherwise be permitted or con-templated by the Plan.




REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

4

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer, and Optionee has executed this Agreement, all as of
the date and year first above written.
 



 
MEDIWARE INFORMATION SYSTEMS, INC.
                   
By:
   
         
Name:
George J. Barry
 
Title:
President & CEO
                   
Optionee
             
  
               
Print Name:

 
 
5

--------------------------------------------------------------------------------